DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marx et al. (Patent No. US 5,670,864) (hereinafter Marx).
	As per claims 1, 12 and 13, Marx teaches receiving current magnitude and phase measurements from a plurality of line monitoring devices prior to an active switching event on the power network (see col. 2, line 25 through col. 3, line 62; col. 8, lines 12-28; col. 11, lines 5-8 and Figures 4A and 4B, the Examiner notes that ); receiving current magnitude and phase measurements from the plurality of line monitoring devices after the active switching event on the power network (see col. 2, line 25 through col. 3, line 62; col. 8, lines 12-28; col. 11, lines 5-8 and Figures 4A and 4B); estimating optimal phase angles for each phase of the power network; determining an error correction value for the phase measurements; and correcting the estimated optimal phase angles for each phase 
	As per claim 2, Marx further teaches collecting current magnitude and electric field phase measurements from the power network with the plurality of line monitoring devices (see col. 8, lines 12-28; col. 11, lines 5-8 and Figures 4A and 4B). 
	As per claims 4 and 5, Marx further teaches that collecting the phase measurements comprises measuring a current of conductors of the power network (see col. 13, lines 40-49).
	As per claims 6 and 8, Marx further teaches that the active switching event is the result of a capacitor bank operating on the power network (see col. 2, lines 34-41 and col. 3, lines 19-39).
	As per claim 9, Marx further teaches that the optimal phase angles are spaced 120 degrees apart (see col. 10, lines 35-61, “three-phase distribution system”).
	As per claim 11, Marx further teaches that the correction value is a constant phase error between an approximated voltage and a true voltage (see col. 17, lines 8-22, the Examiner notes that the claimed constant phase error is 60 degrees, the Examiner also notes that the current and voltage are proportional).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

3.	Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Marx.
Marx further teaches collecting current magnitude and voltage phase measurements from the power network with the plurality of line monitoring devices (see col. 8, lines 12-28; col. 11, lines 5-8 and Figures 4A and 4B).
Marx fails to explicitly teach collecting current magnitude and electric field phase measurements (emphasis underlined).  However, it is well know that the electric filed and the voltage are proportionally related (i.e. E=ΔV/d, ΔV being the voltage difference between the wirelines and d being the distance between the wirelines). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the phase of the voltage because it would lead to the same analysis for correcting the phase difference between the electric field and the current.  Therefore, proper functionality of the power system would be achieved.

4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marx in view of Skendzic et al. (Pub. No. US 2002/0180459) (hereinafter Skendzic).
	Marx teaches the system as stated above except that the active switching event is the result of a recloser operating on the power network.
	Skendzic teaches compensating for phase shift due to the reclosing by the recloser (see col. 2, lines 28-30 and col. 4, lines 39-65). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Skendzic’s teaching into Marx’s invention because compensation of the .

Allowable Subject Matter
5.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art of record teaches or fairly suggests a method of collecting and characterizing phase measurements of a power network, the method including the steps of: rotating each of the phase measurements by a rotation angle that places a B-phase value at 180 degrees; averaging the rotated B-phase value, a rotated A-phase value, and a rotated C-phase value; determining a new estimate for the B-phase value from the averaged rotated B-phase, A- phase, and C-phase values; determining a new estimate for the A-phase value and the C-phase value from the new estimate for the B-phase value; and removing the rotation angle from each of the new estimates, in combination with the rest of the claim limitations as claimed and defined by the applicant.

     Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Fallis et al. [‘850] disclose a method for correcting the power factor of an electrical power grid, the power grid having an electricity supply, at least one transmission line connecting said supply to a distribution node, and a number of feeder lines radiating from the distribution node. Each feeder line has a number of consumers connected thereto. Each consumer has a premises and a single phase electrical panel within the premises. The method including the steps of: (i) placing a capacitor bank adjacent to or within the electrical panel of a selected number of the consumers' premises, wherein the selected number of consumers' premises are connected to a number of the feeder lines with the capacitor banks being located indoors at the consumers' premises; (ii) determining whether power factor correction is needed; and (iii) if power factor correction is needed, then controlling the capacitor banks to connect the capacitor banks at selected number of consumers' premises to the grid or to disconnect them from the grid.
Rieken et al. [‘402] disclose a system for providing synchrophasor measurements for calculating voltage unbalance factors which can be utilized to analyze imbalance conditions across a power distribution network. The synchrophasors include measurements of values on the power distribution network (e.g., power, voltage, current, etc.) time-stamped according to a common time reference.
McDaniel et al. [‘408] disclose a power factor correction method including measuring a varying level of phase shift in a power line caused by randomly activated appliances of a power installation, determine a combination of capacitors to compensate for the reactive phase relationship of the power, and cause the combination to be coupled to the power line to return the phase relationship of the power line to a substantially resistive, or at least minimized, phase angle.
    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui